Exhibit 10.1

Restricted Stock Unit Award

Under the Fossil, Inc. 2008 Long-Term Incentive Plan

For Non-U.S. Participants

This RESTRICTED STOCK UNIT AWARD (the “Award”), is entered into effect as of the
date of the grant (the “Effective Date”)

W I T N E S S E T H:

WHEREAS, the Company has adopted the Fossil, Inc. 2008 Long-Term Incentive Plan
(the “Long-Term Incentive Plan”), effective as of the Effective Date (as defined
in the Long-Term Incentive Plan), with the objective of advancing the best
interests of the Company, its Subsidiaries and its stockholders in order to
attract, retain and motivate key employees with additional incentives through
the award of Restricted Stock Units; and

WHEREAS, the Long-Term Incentive Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award which may consist of grants of restricted units of common
stock, par value $.01 per share (“Common Stock”), of the Company;

NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded Restricted Stock Units in accordance with the following terms:

1. Grant of Award; Restricted Stock Units. Subject to the terms and conditions
set forth in the Long-Term Incentive Plan, this Award, Appendix A and in the
Notice of Grant, the Company hereby grants to the Participant an award of those
Restricted Stock Units specified in the Notice of Grant, subject to adjustment
from time to time as provided in Articles 12-14 of the Long-Term Incentive Plan.
Each Restricted Stock Unit shall consist of the right to receive, upon the
Vesting Date, a share of Common Stock for each vested Unit, which shall be
electronically registered by the Company in the name of the Participant as
promptly as practicable following the Vesting Date.

2. Vesting. If the Participant remains continuously employed by the Company or a
Subsidiary through each Vesting Date set forth in the Notice of Grant, the
Restricted Stock Units shall vest (it being understood that Units shall vest
cumulatively) and the Company shall electronically register one share of Common
Stock in the Participant’s name for each vested Unit.

Notwithstanding the vesting conditions set forth in the Notice of Grant: (i) the
Committee may in its discretion at any time accelerate the vesting of Restricted
Stock Units or otherwise waive or amend any conditions of a grant of a
Restricted Stock Units; and (ii) all of the Restricted Stock Units shall vest
upon a Change in Control of the Company or upon the death of the Participant.

3. Termination of Employment. If the Participant’s active employment is
terminated by the Participant or by the Company or a Subsidiary (whether or not
in breach of local labor laws) before a Vesting Date for any reason other than
the Participant’s death, any then unvested Restricted Stock Units shall be
forfeited as of such termination and will not be extended by any notice or other
period mandated under local law (e.g., active employment does not include



--------------------------------------------------------------------------------

a period of “garden leave” or similar period pursuant to local law). The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the Restricted Stock Units.

4. Stock Certificates. Shares of Common Stock evidencing the conversion of
Restricted Stock Units into shares of Common Stock shall be electronically
registered in the Participant’s name as of (or as promptly as practicable after)
each Vesting Date. No stock certificate or certificates shall be issued with
respect to such shares of Common Stock, unless, the Participant requests
delivery of the certificate or certificates by submitting a written request to
the General Counsel requesting deliver of the certificates. Subject to Section 6
of this Award, the Company shall deliver the certificates requested by the
Participant to the Participant as soon as administratively practicable following
the Company’s receipt of such request. Upon registration (or issuance) of any
shares hereunder, the Participant may be required to enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws, the Long-Term Incentive Plan
or with the Notice of Grant.

5. Dividends. The Participants holding Restricted Stock Units shall be entitled
to receive dividend equivalent payments equal to any cash dividends and other
distributions paid with respect to a corresponding number of shares of Common
Stock, provided that if any such dividend equivalent payments or distributions
are paid in shares of Common Stock, the Fair Market Value of such shares of
Common Stock shall be converted into Restricted Stock Units, and further
provided that such Restricted Stock Units shall be subject to the same
forfeiture restrictions and restrictions on transferability as apply to the
Restricted Stock Units with respect to which they relate.

6. Tax Withholding Obligations. Regardless of any action the Company or the
Participant’s actual employer (the “Employer”) takes with respect to any or all
income tax (including U.S. federal, state and local tax and/or non-U.S. tax),
social insurance, payroll tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the
Participant’s actual employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant of the
Restricted Stock Units, the vesting or settlement of Restricted Stock Units, the
conversion of the Restricted Stock Units into shares or the receipt of a
dividend equivalent payment, the subsequent sale of any shares acquired at
vesting and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant shall pay, or make adequate arrangements satisfactory to the Company
or to the Employer (in their sole discretion) to satisfy all Tax-Related Items.
In this regard, the Participant authorizes the Company or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(1) withholding from

 

- 2 -



--------------------------------------------------------------------------------

Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer; or (2) withholding from proceeds of the sale of
shares of Common Stock acquired upon vesting or settlement of Restricted Stock
Units either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization); or
(3) withholding in shares of Common Stock to be issued upon vesting or
settlement of Restricted Stock Units.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding a number of shares of Common Stock as
described herein, the Participant understands that he or she will be deemed to
have been issued the full number of shares of Common Stock subject to the
converted Restricted Stock Units, notwithstanding that a number of shares are
held back solely for the purpose of paying the Tax-Related Items that are due as
a result of any aspect of Participant’s participation in the Plan.

Finally, the Participant shall pay to the Company or to the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of any aspect of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to deliver the shares or the proceeds of the
sale of shares of Common Stock to the Participant if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items as described herein.

7. Nature of Grant. In accepting the Award, the Participant acknowledges that:

(a) the Long-Term Incentive Plan is established voluntarily by the Company, it
is discretionary in nature and may be modified, amended, suspended or terminated
by the Company at any time;

(b) the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) Participant’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Participant’s employment relationship at any time;

(e) the Participant’s participation in the Long-Term Incentive Plan is
voluntary;

(f) Restricted Stock Units and the shares of Common Stock subject to such
Restricted Stock Units are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and which are outside the scope of the Participant’s employment
contract, if any;

(g) the Restricted Stock Units and the shares of Common Stock subject to such
Restricted Stock Units are not intended to replace any pension rights or
compensation;

 

- 3 -



--------------------------------------------------------------------------------

(h) Restricted Stock Units and the shares of Common Stock subject to such
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or any Subsidiary;

(i) neither the Award of Restricted Stock Units nor any provision of this Award
Agreement, the Long-Term Incentive Plan or the policies adopted pursuant to the
Long-Term Incentive Plan confer upon the Participant any right with respect to
employment, and the Restricted Stock Units shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary;

(j) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(k) in consideration of the Award of Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of Restricted
Stock Units resulting from termination of the Participant’s employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Award Agreement, the Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and

(l) the Restricted Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

8. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding participation in the Plan before taking any action related to the
Plan.

9. Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this Award
Agreement and any other Restricted Stock Unit grant materials by and among, as
applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Long-Term Incentive Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Long-Term Incentive Plan
(“Data”). The Participant understands that Data may be transferred to any third
parties assisting in the

 

- 4 -



--------------------------------------------------------------------------------

implementation, administration and management of the Long-Term Incentive Plan,
that these recipients may be located in the Participant’s country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Long-Term Incentive Plan to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Long-Term Incentive Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the shares received upon vesting of the Restricted
Stock Units may be deposited. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Long-Term Incentive Plan. The Participant
understands that the Participant may, at any time, view data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local human resources
representative. The Participant understands, however, that refusal or withdrawal
of his or her consent may affect the Participant’s ability to participate in the
Long-Term Incentive Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.

10. Assignability. Until the Restricted Stock Units are vested as provided
above, they may not be sold, transferred, pledged, assigned, or otherwise
alienated other than in accordance with Section 16.7 of the Long-Term Incentive
Plan or by will or the laws of descent and distribution at any time. Any attempt
to do so contrary to the provisions hereof shall be null and void. No assignment
of the Restricted Stock Units herein granted shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and a copy of such documents and evidence as the Company may deem necessary to
establish the validity of the assignment and the acceptance by the assignee or
assignees of the terms and conditions hereof.

11. Rights as Stockholder. The Participant shall not have voting or any other
rights as a stockholder of the Company with respect to the Restricted Stock
Units unless and until the underlying shares of Common Stock have been
electronically registered by the Company in the Participant’s name. Upon
settlement of the Restricted Stock Units into shares of Common Stock
electronically registered by the Company in the Participant’s name, the
Participant will obtain full voting and other rights as a stockholder of the
Company.

12. Administration. The Committee shall have the power to interpret the
Long-Term Incentive Plan, the Notice of Grant and this Award, and to adopt such
rules for the administration, interpretation, and application of the Long-Term
Incentive Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Participant, the Company, and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination, or interpretation made in good faith with respect
to the Long-Term Incentive Plan or this Award.

 

- 5 -



--------------------------------------------------------------------------------

13. Restrictions and Related Representations. Upon the acquisition of any shares
of Common Stock pursuant to the vesting of the Restricted Stock Units granted
pursuant hereto, the Participant may be required to enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws, the Long-Term Incentive Plan
or with this Award. In addition, to the extent a certificate or certificates are
issued representing any shares, the certificate or certificates will be stamped
or otherwise imprinted with a legend in such form as the Company may require
with respect to any applicable restrictions on sale or transfer, and the stock
transfer records of the Company will reflect stop-transfer instructions, as
appropriate, with respect to such shares.

14. Notices and Electronic Delivery. Unless otherwise provided herein, any
notice or other communication hereunder shall be in writing and shall be given
by registered or certified mail unless the Company, in its sole discretion,
decides to deliver any documents related to current or future participation in
the Long-Term Incentive Plan or request the Participant’s consent to participate
in the Long-Term Incentive Plan by electronic means. The Participant’s hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Long-Term Incentive Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company. Any notice given by the Company to the Participant
directed to him at his address on file with the Company shall be effective to
bind any other person who shall acquire rights hereunder. The Company shall be
under no obligation whatsoever to advise or notify the Participant of the
existence, maturity or termination of any rights hereunder and the Participant
shall be deemed to have familiarized himself with all matters contained herein
and in the Long-Term Incentive Plan which may affect any of the Participant’s
rights or privileges hereunder.

15. Scope of Certain Terms. Whenever the term “Participant” is used herein under
circumstances applicable to any other person or persons to whom this Award may
be assigned in accordance with the provisions of Section 10 (Assignability) of
this Agreement, the term “Participant” shall be deemed to include such person or
persons. The term “Long-Term Incentive Plan” as used herein shall be deemed to
include the Long-Term Incentive Plan and any subsequent amendments thereto,
together with any administrative interpretations which have been adopted
thereunder by the Committee pursuant to Section 3.3 of the Long-Term Incentive
Plan. Unless otherwise indicated, defined terms herein shall have the meaning
ascribed to them in the Long-Term Incentive Plan.

16. General Restrictions. This Award is subject to the requirement that, if at
any time the Committee shall determine that (a) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law; (b) the consent or
approval of any government regulatory body; or (c) an agreement by the recipient
of an Award with respect to the disposition of shares of Common Stock, is
necessary or desirable (in connection with any requirement or interpretation of
any federal or state securities law, rule or regulation) as a condition of, or
in connection with, the granting of such Award or the issuance, purchase or
delivery of shares of Common Stock thereunder, such Award may not be consummated
in whole or in part unless such listing, registration, qualification, consent,
approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Committee.

17. Adjustments for Changes in Capitalization. The number of Restricted Stock
Units covered by this Award shall be subject to adjustment in accordance with
Articles 12-14 of the Long-Term Incentive Plan.

 

- 6 -



--------------------------------------------------------------------------------

18. Severability. If all or any part of this Award or the Long-Term Incentive
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Award or the Long-Term Incentive Plan not declared to be unlawful or
invalid. Any Section of this Award (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

19. No Right of Employment. Neither the granting of the Restricted Stock Units,
the exercise of any part hereof, nor any provision of the Long-Term Incentive
Plan or this Award shall constitute or be evidence of any understanding, express
or implied, on the part of the Company or any Subsidiary to employ the
Participant for any specified period.

20. Amendment. This Award may be amended only by a writing executed by the
Company and the Participant which specifically states that it is amending this
Award. Notwithstanding the foregoing, this Award may be amended solely by the
Committee by a writing which specifically states that it is amending this Award,
so long as a copy of such amendment is delivered to the Participant, and
provided that no such amendment adversely affecting the rights of the
Participant hereunder may be made without the Participant’s written consent.
Without limiting the foregoing, the Committee reserves the right to change, by
written notice to the Participant, the provisions of the Restricted Stock Units
or this Award in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to Restricted Stock Units which are then
subject to restrictions as provided herein.

21. Precondition of Legality. Notwithstanding anything to the contrary contained
herein, the Participant agrees that the Company will not be obligated to issue
any shares pursuant to this Award, if the issuance of such shares would
constitute a violation by the Participant or by the Company of any provision of
any law or regulation of any governmental authority or any national securities
exchange or transaction quotation system.

22. Incorporation of the Long-Term Incentive Plan. This Award is subject to the
Long- Term Incentive Plan, a copy of which has been furnished to the Participant
and for which the Participant acknowledges receipt. The terms and provisions of
the Long-Term Incentive Plan are incorporated by reference herein. In the event
of a conflict between any term or provision contained here in and a term or
provision of the Long-Term Incentive Plan, the applicable terms and provisions
of the Long-Term Incentive Plan shall govern and prevail.

23. Construction. The Restricted Stock Units are being issued pursuant to
Section 6.6 of the Long-Term Incentive Plan and are subject to the terms of the
Long-Term Incentive Plan. A copy of the Long-Term Incentive Plan has been given
to the Participant, and additional copies of the Long-Term Incentive Plan are
available upon request during normal business hours at the principal executive
offices of the Company. To the extent that any provision of this Award violates
or is inconsistent with an express provision of the Long-Term Incentive Plan,
the Long-Term Incentive Plan provision shall govern and any inconsistent
provision in this Award shall be of no force or effect.

24. Language. If the Participant has received this Award Agreement or any other
document related to the Long-Term Incentive Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

 

- 7 -



--------------------------------------------------------------------------------

25. Governing Law. The Restricted Stock Unit grant and the provisions of this
Award Agreement are governed by, and subject to, the laws of the State of
Delaware in the United States of America, without regard to the conflict of laws
provisions, as provided in the Long Term Incentive Plan.

For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Delaware, and agree that such litigation shall be conducted in the
courts of New Castle County in the State of Delaware, or the federal courts of
the United States of America for the District of Delaware, where this grant is
made and/or to be performed, and no other courts.

26. Appendix A. Notwithstanding any provision in this agreement to the contrary,
the Award of Restricted Stock Units shall be subject to any special terms and
conditions for Participant’s country set forth in Appendix A. Moreover, if
Participant relocates to one of the countries included in Appendix A, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines in its sole discretion that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Long-Term Incentive Plan.
Appendix A constitutes part of this Award Agreement.

27. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Long-Term Incentive
Plan, on the Restricted Stock Units and on any shares of Common Stock acquired
under the Long-Term Incentive Plan, to the extent the Company determines in its
sole discretion that it is necessary or advisable (including, but not limited
to, in order to comply with local law or facilitate the administration of the
Long-Term Incentive Plan), and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

* * *

 

- 8 -



--------------------------------------------------------------------------------

APPENDIX A

 

APPENDIX A

TO TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

SPECIAL PROVISIONS FOR PARTICIPANTS OUTSIDE THE UNITED STATES

This Appendix A, which is part of the Award Agreement, includes additional terms
and conditions that govern the award of Restricted Stock Units granted to
Participant if he or she resides in one of the countries listed below. This
Appendix A is part of the Award Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Long-Term Incentive Plan, the Award Agreement and the
Notice of Grant.

This Appendix A also includes information regarding exchange controls and
certain other tax or legal issues of which the Participant should be aware with
respect to his or her participation in the Long-Term Incentive Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of April 2009. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information in this Appendix A as the only source of
information relating to the consequences of his or her participation in the
Long-Term Incentive Plan because the information may be out of date at the time
that the Restricted Stock Units vest or the Participant sells shares of Common
Stock acquired pursuant to vesting of the Restricted Stock Units.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing, the information contained herein
may not be applicable to him or her.

Australia

Restricted Stock Units Payable Only in Shares of Common Stock

Restricted Stock Units granted to Participants in Australia shall be paid in
shares of Common Stock only. In no event shall any of such Restricted Stock
Units be paid in cash, notwithstanding any discretion contained in the Long-Term
Incentive Plan, or any provision in the Award Agreement to the contrary.

Securities Law Notification

If Participant acquires shares of Common Stock under the Plan and subsequently
offers the shares of Common Stock for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Participant should obtain legal advice regarding any applicable
disclosure obligations prior to making any such offer.

Canada

Restricted Stock Units Payable Only in Shares of Common Stock

Restricted Stock Units granted to Participants in Canada shall be paid in shares
of Common Stock only. In no event shall any of such Restricted Stock Units be
paid in cash, notwithstanding any discretion contained in the Long-Term
Incentive Plan, or any provision in the Award Agreement to the contrary.



--------------------------------------------------------------------------------

APPENDIX A

 

Termination of Employment

The following section replaces Section 3 the Award Agreement:

In the event that the Participant ceases to be actively employed by the Company,
the Employer or any of Subsidiary of the Company (whether or not in breach of
local labor laws) before a Vesting Date for any reason other than death, any
then unvested Restricted Stock Units shall be forfeited effective as of the date
that is the earlier of: (1) the date the Participant receives notice of
termination of employment from the Company or the Employer, or (2) the date the
Participant is no longer actively employed by the Company or the Employer
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to, statutory law, regulatory law
and/or common law). The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the Award of Restricted Stock Units.

China

Sale Restrictions

The following section supplements Section 11 of the Award Agreement:

Due to legal restrictions in China, the Company reserves the right to require
the Participant to sell all of the shares of Common Stock issued to him or her
upon issuance or upon the Participant’s termination of employment with the
Company or its Subsidiary. The Company may also direct that the proceeds of the
sale of the shares be directed to the special exchange control account
established by the Company to comply with local laws.

Exchange Control Information for Participants who are Residents of the People’s
Republic of China

The Participants understands and agrees that, due to exchange control laws in
China, the Participant must immediately repatriate the proceeds from the sale of
shares of Common Stock to China. The Participant further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Employer, the Company or any of its
Subsidiaries in China and the Participant hereby consents and agrees that any
cash proceeds may be transferred to such special account prior to being
delivered to the Participant’s personal account. The Participant further agrees
to comply with any other requirements that may be imposed by the Company in the
future to facilitate compliance with exchange control requirements in China.

France

Language Consent

By accepting the Restricted Stock Units, the Participant confirms having read
and understood the Long-Term Incentive Plan and this Award Agreement, including
all terms and conditions included therein, which were provided in the English
language. The Participant accepts the terms of those documents accordingly.

En acceptant les Restricted Stock Units, le Participant confirme avoir lu et
compris le Plan et le Contrat y relatifs, incluant tous leurs termes et
conditions, qui ont été transmis en langue anglaise. Le Participant accepte les
dispositions de ces documents en connaissance de cause.

 

- 2 -



--------------------------------------------------------------------------------

APPENDIX A

 

Exchange Control Notification

The value of any cash or securities imported to France without the use of a
financial institution must be reported to the customs and excise authorities
when the value of such cash or securities exceeds a certain amount (€7,600 for
2009 for transfers outside the European Union).

Germany

Exchange Control Notification

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Participant uses a German bank to effect a
cross-border transfers in excess of €12,500 in connection with the purchase or
sale of securities, the bank will make the report, in which case, the
Participant will not have to report the transaction. In addition, the
Participant must report any receivables or payables or debts in foreign currency
exceeding an amount of €5,000,000 on a monthly basis.

Hong Kong

Restricted Stock Units Payable Only in Shares of Common Stock

Restricted Stock Units awarded to Participants in Hong Kong shall be paid in
shares of Common Stock only. In no event shall any of such Restricted Stock
Units be paid in cash, notwithstanding any discretion contained in the Long-Term
Incentive Plan, or any provision in the Award Agreement to the contrary.

Securities Law Notice

The Award of Restricted Stock Units and the shares of Common Stock to be issued
pursuant to vesting of Restricted Stock Units is not a public offer of
securities and is available only for employees of the Company or any of its
Subsidiaries participating in the Long-Term Incentive Plan.

The Notice of Grant, the Award Agreement, this Appendix A, the Long-Term
Incentive Plan and any other Restricted Stock Unit grant materials have not been
reviewed by any regulatory authority in Hong Kong. The Participant is cautioned
to review the documents related to the Restricted Stock Units carefully as it
may not include the same information as an offer made by a Hong Kong issuer. If
the Participant is in any doubt about the contents of the Notice of Grant, the
Award Agreement, this Appendix A, the Long-Term Incentive Plan and any other
Restricted Stock Unit grant materials, the Participant should obtain independent
legal advice.

Sale of Shares of Common Stock

In the event that shares of Common Stock are issued at vesting of the Restricted
Stock Units within six (6) months of the date of grant, the Participant agrees
that he or she will not dispose of the shares of Common Stock prior to the six
(6) month anniversary of the date of grant.

Nature of Scheme

The Company specifically intends that the Long-Term Incentive Plan will not be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Long-Term
Incentive Plan is deemed to constitute an occupational retirement scheme for the
purposes of ORSO, the Participant’s Award of the Restricted Stock Units shall be
void.

 

- 3 -



--------------------------------------------------------------------------------

APPENDIX A

 

Italy

Exchange Controls

Participant must report on their annual tax return the transfer of shares of
Common Stock exceeding €10,000 to Italy, any foreign investment held abroad at
the end of the calendar year in excess of €10,000 (including shares of Common
Stock), and the amount of the transfers to and from abroad which have had an
impact during the calendar year on foreign investments outside of Italy.

Plan Document Acknowledgement

By accepting the award of Restricted Stock Units, the Participant acknowledges
that he or she has received a copy of the Long-Term Incentive Plan, has review
the Long-Term Incentive Plan and the Award Agreement in their entirety and fully
understands and accepts all provisions of the Long-Term Incentive Plan and the
Award Agreement.

The Participant further acknowledges that he or she has read and specifically
and expressly approves the following clauses in the Award Agreement: Paragraph
6: Tax Withholding Obligations; Paragraph 7: Nature of Grant; Paragraph 10:
Assignability; Paragraph 14: Notices and Electronic Delivery; Paragraph 25:
Governing Law; and the Data Privacy Consent below.

Data Privacy Notice and Consent

Notwithstanding Paragraph 9 or any other provision of the Award Agreement,
Participant agrees that the following shall apply with regard to data privacy in
Italy:

Participant hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of Appendix A by and among, as applicable, the
Employer and the Company and any of its Subsidiaries for the exclusive purpose
of implementing, administering and managing Participant’s participation in the
Long-Term Incentive Plan.

Participant understands that the Employer, the Company and any of its
Subsidiaries and affiliates may hold certain personal information about
Participant, including, Participant’s name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of the award of Restricted Stock Units or any other entitlement
to shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of managing and
administering the Long-Term Incentive Plan (“Data”).

Participant also understands that providing the Company with Participant’s Data
is necessary for the performance of the Long-Term Incentive Plan and that
Participant’s denial to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Long-Term Incentive Plan. The Controller of
personal data processing is Fossil, Inc., with registered offices at 2280 N.
Greenville Ave., Richardson, Texas 75082, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Fossil Italia, S.r.L with registered offices at Via Vecchia Ferriera, 41-36100
Vicenza, Italia. Participant understands that Participant’s Data will not be
publicized, but it may be transferred to Citi

 

- 4 -



--------------------------------------------------------------------------------

APPENDIX A

 

Smith Barney or other third parties, banks, other financial institutions or
brokers involved in the management and administration of the Long-Term Incentive
Plan. Participant further understands that the Company and/or its Subsidiaries
and affiliates will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of Participant’s
participation in the Long-Term Incentive Plan, and that the Company and/or its
Subsidiaries and affiliates may each further transfer Data to third parties
assisting the Company in the implementation, administration and management of
the Long-Term Incentive Plan, including any requisite transfer to Citi Smith
Barney or another third party with whom Participant may elect to deposit any
shares of Common Stock acquired under the Long-Term Incentive Plan. Such
Participants may receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Long-Term Incentive Plan.
Participant understands that these Participants may be located in the European
Economic Area, or elsewhere, such as the United States or Asia. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Long-Term Incentive
Plan, it will delete Participant’s Data as soon as it has accomplished all the
necessary legal obligations connected with the management and administration of
the Long-Term Incentive Plan.

Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Participant’s
Data abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Long-Term Incentive Plan. Participant understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, Participant has the right to, including but
not limited to, access, delete, update, ask for rectification of Participant’s
Data and estop, for legitimate reason, the Data processing. Furthermore,
Participant is aware that Participant’s Data will not be used for direct
marketing purposes. In addition, the Data provided can be reviewed and questions
or complaints can be addressed by contacting Participant’s local human resources
department.

Japan

No special provisions.

Mexico

Labor Law Acknowledgement and Policy Statement

By participating in the Long-Term Incentive Plan, Participant acknowledges that
the Company, with registered offices at 2280 N. Greenville Ave., Richardson,
Texas 75082, United States of America, is solely responsible for the
administration of the Long-Term Incentive Plan. The Participant further
acknowledges that his or her participation in the Long-Term Incentive Plan, the
grant of the Restricted Stock Unit and any acquisition of shares of Common Stock
under the Long-Term Incentive Plan do not constitute an employment relationship
between Participant and the Company because Participant is participating in the
Long-Term Incentive Plan on a wholly commercial basis and his or her sole
employer is Servicios Fossil Mexico, S.A. de C.V. (“Fossil Mexico”), located at
Calle IV #1214, 3rd Piso, Col. San Jéronimo, Monterrey, Nuevo Léon, Mexico
64640. Based on the foregoing, Participant expressly acknowledges that the
Long-Term Incentive Plan and the benefits that he or she may derive from

 

- 5 -



--------------------------------------------------------------------------------

APPENDIX A

 

participation in the Long-Term Incentive Plan do not establish any rights
between Participant and his or her employer, Fossil Mexico, and do not form part
of the employment conditions and/or benefits provided by Fossil Mexico, and any
modification of the Long-Term Incentive Plan or its termination shall not
constitute a change or impairment of the terms and conditions of Participant’s
employment.

Participant further understands that his or her participation in the Long-Term
Incentive Plan is the result of a unilateral and discretionary decision of the
Company; therefore, the Company reserves the absolute right to amend and/or
discontinue Participant’s participation in the Long-Term Incentive Plan at any
time, without any liability to Participant.

Finally, Participant hereby declares that he or she does not reserve to himself
or herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Long-Term Incentive Plan
or the benefits derived under the Long-Term Incentive Plan, and that he or she
therefore grants a full and broad release to the Company, its Subsidiaries,
branches, representation offices, shareholders, officers, agents or legal
representatives, with respect to any claim that may arise.

Spanish Translation

Reconocimiento de la Ley Laboral y Declaración de la Política

Por medio de la participación en el Plan, el Participante con domicilio social
registrado localizado en 2280 N. Greenville Ave., Richardson, Texas 75082, en
los Estados Unidos de América, es el único responsable de la administración del
Plan de Incentivos a Largo Plazo. Además, el Participante acepta que su
participación en el Plan de Incentivos a Largo Plazo, la concesión la Restricted
Stock Unit y cualquier adquisición de acciones en el marco del Plan de
Incentivos a Largo Plazo no constituyen una relación laboral entre el
Participante y la Compañía porque el Participante está participando en el Plan
de Incentivos a Largo Plazo en su totalidad sobre una base comercial y su único
empleador es Servicios Fossil Mexico, S.A. de C.V. (“Fossil Mexico”), ubicado en
Calle IV #1214, 3rd Piso, Col. San Jerónimo, Monterrey, Nuevo León, México
64640. Derivado de lo anterior, el Participante reconoce expresamente que el
Plan de Incentivos a Largo Plazo y los beneficios que pudieran derivar a su
favor de la participación en el Plan de Incentivos a Largo Plazo no establece
ningún derecho entre el Participante y su Empleador, Fossil Mexico y que no
forman parte de las condiciones de empleo ni / o prestaciones previstas por
Fossil Mexico y cualquier modificación del Plan de Incentivos a Largo Plazo o la
terminación del mismo no constituirá un cambio o deterioro de los términos y
condiciones de empleo del Participante.

Además, el Participante comprende que su participación en el Plan de Incentivos
a Largo Plazo es el resultado de una decisión discrecional y unilateral de la
Compañía, por lo que dicha Compañía se reserva el derecho absoluto a modificar y
/ o discontinuar la participación del Participante en el Plan de Incentivos a
Largo Plazo en cualquier momento, sin responsabilidad alguna para con el
Participante.

Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daños y perjuicios en relación con cualquier disposición del Plan
de Incentivos a Largo Plazo o de los beneficios derivados del mismo, y en
consecuencia el Participante exime amplia y completamente de toda
responsabilidad a la Compañía, sus Subsidiarias, sucursales, oficinas de
representación, accionistas, administradores, agentes o representantes legales,
con respecto a cualquier demanda que pudiera surgir.

 

- 6 -



--------------------------------------------------------------------------------

APPENDIX A

 

Netherlands

Notification For Dutch Participants

The Participant has been granted Restricted Stock Units under the Long-Term
Incentive Plan, pursuant to which the Participant may acquire shares of the
Company’s shares of Common Stock. Participants that are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of shares of Common Stock issued upon vesting of the Restricted Stock
Units. In particular, the Participant may be prohibited from effecting certain
Share transactions if he or she has insider information regarding the Company.

Below is a discussion of the applicable restrictions. The Participant is advised
to read the discussion carefully to determine whether the insider rules could
apply to him or her. If it is uncertain whether the insider rules apply, we
recommend that the Participant consults with his or her legal advisor. Please
note that the Company cannot be held liable if a Participant violates the Dutch
insider rules. The Participant is responsible for ensuring his or her compliance
with these rules.

By entering into the Award Agreement and participating in the Long-Term
Incentive Plan, the Participant acknowledges having read and understood the
Notification below and acknowledges that it is his or her responsibility to
comply with the Dutch insider trading rules, as discussed herein.

Prohibition Against Insider Trading

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of the Company or its Dutch Subsidiary who has inside
information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary may have inside information and
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she had such inside information.

Exchange Controls

The Dutch Central Bank may require that certain reporting requirements be
complied with in connection with payments received from abroad. The Participant
should check with his or her financial institution before transferring funds to
the Netherlands from the sale of the shares of Common Stock or dividends.

Singapore

Securities Law Notification

The grant of the award of Restricted Stock Units under the Long-Term Incentive
Plan is being made on a private basis and is, therefore, exempt from
registration in Singapore. Shares of Common Stock are traded on a U.S. exchange
and Participants are not able to resell shares on a Singapore exchange.

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX A

 

Director Notification

If the Participant is a director, associate director or shadow director of a
Singapore Subsidiary of the Company, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary in writing when
the Participant receives an interest (e.g., Restricted Stock Units, shares of
Common Stock) in the Company or any related companies. Please contact the
Company to obtain a copy of the notification form. In addition, the Participant
must notify the Singapore Subsidiary when the Participant sells shares of Common
Stock of the Company or any related company (including when the Participant
sells shares of Common Stock acquired pursuant to this award). These
notifications must be made within two days of acquiring or disposing of any
interest in the Company or any related company. In addition, a notification must
be made of the Participant’s interests in the Company or any related company
within two days of becoming a director.

Spain

Labor Law Acknowledgement

This paragraph supplements Paragraph 7 of the Award Agreement.

In accepting the Restricted Stock Unit award, the Participant acknowledges that
he or she consents to participation in the Long-Term Incentive Plan and has
received a copy of the Long-Term Incentive Plan and the Award Agreement.

The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Long-Term
Incentive Plan to individuals who may be employees of the Company or its
Subsidiaries throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that the grant will not
bind the Company or any of its Subsidiaries. Consequently, the Participant
understands that the Restricted Stock Units are granted on the assumption and
condition that the Restricted Stock Units or the shares of Common Stock acquired
pursuant to the award shall not become a part of any employment contract (either
with the Company or any of its Subsidiaries) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, the Participant understands that this
award would not be made to the Participant but for the assumptions and
conditions referred to above; thus, the Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of Restricted Stock
Units shall be null and void.

Exchange Control Requirements

To participate in the Long-Term Incentive Plan, the Participant must comply with
exchange control regulations in Spain. When Participant sells the shares of
Common Stock received upon the vesting of the Restricted Stock Units or receives
dividends on such shares and transfers the cash proceeds from these transactions
into Spain, the Participant must inform the financial institution receiving the
payment of the basis upon which such payment is made. The Participant will need
to provide the institution with the following information: (i) the Participant’s
name, address, and fiscal identification number; (ii) the name and corporate
domicile of the Company (i.e., Richardson, Texas, USA); (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) further information that may be required.

 

- 8 -



--------------------------------------------------------------------------------

APPENDIX A

 

If the Participant wishes to import the ownership title of shares of Common
Stock obtained under the Long-Term Incentive Plan into Spain, the Participant
must declare the importation of such securities to the Direction General de
Political Commercial e Inversions Exteriors (i.e., the Bureau for Commercial
Policy and Foreign Investments, which is a department of the Ministry of
Economy).

Securities Law Notice

The grant of Restricted Stock Units and the shares of Common Stock issued
pursuant to the award are considered a private placement outside of the scope of
Spanish laws on public offerings and issuances.

Sweden

No special provisions.

Switzerland

Securities Law Notification

The Restricted Stock Unit grant is considered a private offering in Switzerland
and is, therefore, not subject to registration in Switzerland.

United Kingdom

Tax Withholding Obligations

The following supplements Section 6 of the Award Agreement:

If payment or withholding of the Tax-Related Items is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items shall
constitute a loan owed by Participant to the Employer, effective as of the Due
Date. Participant agrees that the loan will bear interest at the then current
official rate of HM Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Section 6 of the Award Agreement.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), he or she shall not be eligible for a loan
from the Company to cover the Tax-Related Items. In the event that Participant
is a director or executive officer and Tax-Related Items are not collected from
or paid by him or her by the Due Date, the amount of any uncollected Tax-Related
Items will constitute a benefit to Participant on which additional income tax
and national insurance contributions (“NICs”) will be payable. Participant will
be responsible for reporting any income tax and NICs due on this additional
benefit directly to HMRC under the self-assessment regime. Participant agrees
that the Company and/or the Employer may collect any income tax and NICs due on
this additional benefit from Participant by any of the means set forth in
Section 6 of the Award Agreement.

*****

 

- 9 -